Iowa Corn Growers Association Video Disclaimer: The following message does not constitute an offer to sale or a solicitation of an offer to buy units of Zea Capital Fund LLC (the “Fund”).The content of this message is not incorporated by reference into the Fund’s preliminary prospectus (the “Preliminary Prospectus”).Prospective investors in the Fund should carefully consider the following regarding the Fund before investing:the Fund’s investment objectives discussed in the Preliminary Prospectus, its risks beginning on page 15 of the Preliminary Prospectus, and the Fund’s charges and expenses, which are discussed on page 10 of the Preliminary Prospectus.The Preliminary Prospectus, which contains this and other information about the Fund is available and should be read carefully before investing.A copy of the Preliminary Prospectus may be obtained from Nations Financial Group, Inc. by calling (800) 351-2471 or by writing to 4000 River Ridge Drive NE, Cedar Rapids, Iowa 52406. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This message is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The ICGA is not participating in or passing on the suitability or advisability of the Fund’s offering, and the Fund’s operations will be overseen by its Board of Directors and not the ICGA-including oversight of the Fund’s investments, which will be made by AAVIN Equity Advisors.The ICGA does not have any obligation to provide any monetary support to the Fund. Craig Floss -CEO, Iowa Corn Growers Association and Iowa Corn Promotion Board: One of my primary roles at Iowa Corn is to assist and coordinate the strategic development on behalf of the Board and Iowa Corn Growers.During one of those processes, about ten years ago, we were talking about how we could help producers generally diversify their operations, because as most of us know most farmers put the bulk of their profits right back into their operations and they are not very diversified.What we have learned after we started investigating the diversification part of our strategic planning was is that farmers really did want a tool which would allow them opportunities that they wouldn’t normally have access to. Glen Moeller - Farmer; Davenport, Iowa: The Iowa Corn Growers through their strategic planning and the suggestions that came out of strategic planning has opened a lot of doors for possible diversification of farm enterprises going down the line. Moe Russell-President; Russell Consulting Group: First of all, private equity, I think, provides a lot of opportunities right now and the timing in the economy, in Midwest agricultural and economy and lastly, it provides the diversification opportunities, I think, farmers are looking for, particularly those that have investable cash. Glen Moeller - Farmer; Davenport, Iowa: Iowa farmers traditionally support their main street businesses.It has been part of the heritage that Iowa farmers have continued on for a long time.The idea of investing in Wall Street is extremely foreign.It is very difficult for an Iowa farmer to allow themselves to go beyond main street. AAVIN Equity Advisors, LLC video Disclaimer The following message does not constitute an offer to sale or a solicitation of an offer to buy units of Zea Capital Fund LLC (the “Fund”).The content of this message is not incorporated by reference into the Fund’s preliminary prospectus (the “Preliminary Prospectus”).Prospective investors in the Fund should carefully consider the following regarding the Fund before investing:the Fund’s investment objectives discussed in the Preliminary Prospectus, its risks beginning on page 15 of the Preliminary Prospectus, and the Fund’s charges and expenses, which are discussed on page 10 of the Preliminary Prospectus.The Preliminary Prospectus, which contains this and other information about the Fund is available and should be read carefully before investing.A copy of the Preliminary Prospectus may be obtained from Nations Financial Group, Inc. by calling (800) 351-2471 or by writing to 4000 River Ridge Drive NE, Cedar Rapids, Iowa 52406. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This message is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The ICGA is not participating in or passing on the suitability or advisability of the Fund’s offering, and the Fund’s operations will be overseen by its Board of Directors and not the ICGA-including oversight of the Fund’s investments, which will be made by AAVIN Equity Advisors.The ICGA does not have any obligation to provide any monetary support to the Fund. The following portfolio companies have been selected by AAVIN as a sample of the geographical diversity and various industries for which AAVIN has provided investment advice and for which AAVIN sponsored funds have made investments.AAVIN has not used performance-based data to determine which portfolio companies to include in this advertisement.It is not known whether the listed portfolio companies approve or disprove of AAVIN, the advisory services provided by AAVIN or of their relationship with AAVIN. The information provided represents the opinion of AAVIN and is not intended to be a forecast of future events, a guarantee of future results, investment advice or an indication of the companies expected to be invested in by Zea Capital.It is not intended to provide specific advice or to be construed as an offering of securities or recommendation to invest.This information is intended to be informational only and is not exhaustive or conclusive. Lou Hagen - S.V.P. of Operations - Hoffco, Inc.; Wood Lake, MN: Hoffco is a wood products company and more specifically we make kitchen cabinet accessories.Accessories would be wine racks, galley rail, pantry kits, Lazy Susans the types of storage items generally that go inside cabinets. John Barrow - President - Coolibar; Minneapolis, MN: Coolibar is a smaller company but a growing company and we provide sun protection products, particularly clothing and swimwear and hats to people who have had too much sun exposure and really need to have a reliable form of protecting themselves from the sun. Brad Blakenship - President & CEO - Varidigm; Plymouth, MN: Varidigm is located in Plymouth, Minnesota and its a company that builds electronic circuit boards that actually go inside a furnace to operate all aspects of the furnace, to control the air and the gas and the circulating air so we can make the space as comfortable as possible and also to operate as quietly as it can possibly operate and sufficient. Mike Brown - President & CEO -Dynamic Broadband; Cedar Rapids, IA: Dynamic Broadband is based in Cedar Rapids, Iowa.We are a high speed wireless internet provider, which means we transmit a high speed internet connection off of about 70 tower sites around the State of Iowa.We serve 2,000 customers both residential and business customers across the state.
